Exhibit 10.8 LOAN AND SECURITIES PURCHASE AGREEMENT by and between GLOBAL DIVERSIFIED INDUSTRIES, INC. and DEBT OPPORTUNITY FUND, LLLP DATED DECEMBER 19, 2008 LOAN AND SECURITIES PURCHASE AGREEMENT This LOAN AND SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated this 19th day of December, 2008, is made by and between GLOBAL DIVERSIFIED INDUSTRIES, INC., a Nevada corporation (the “Borrower”), and DEBT OPPORTUNITY FUND, LLLP, a limited liability limited partnership organized under the laws of the State of Florida (the “Lender”). RECITALS WHEREAS, pursuant to the terms and conditions of this Agreement, the Borrower wishes to borrow up to $6,000,000 from the Lender (the “Loan”) to be evidenced by the issuance of a Senior Secured Promissory Note in the form attached hereto as Exhibit A (the “Note”); WHEREAS, as part of the agreement to make the Loan, the Lender has requested that Borrower sell and issue to the Lender a Series 4 Warrant to purchase an aggregate of 68,168,164 shares of common stock, par value $.001 per share (the “Common Stock”), of Borrower initially at an exercise price of $.05 per share in the form attached hereto as Exhibit B (the “Series 4 Warrant” or the “Warrant”); and WHEREAS, the Lender desires to provide the Loan to the Borrower and purchase the Warrant from Borrower according to the terms hereinafter set forth. NOW, THEREFORE, the Borrower and the Lender hereby agree as follows: ARTICLE I THE LOAN AND PURCHASE AND SALE OF THE WARRANT 1.1The Loan and Purchase and Sale of the Warrant.Subject to the terms and conditions hereof and in reliance on the representations and warranties contained herein, or made pursuant hereto, (a) the Borrower will borrow, and the Lender will lend to the Borrower, at the closing of the transactions contemplated hereby (the “Closing”), the aggregate amount of up to $6,000,000 under the Note, subject to a deduction for an original issue discount of 2%, less the fee owed pursuant to Section 12.9 hereof, and (b) Borrower will issue and sell to the Lender, and the Lender will purchase from Borrower at the Closing, the Warrant for making the Loan to the Borrower. 1.2Closing.The Closing shall be deemed to occur at the offices of Bush Ross, P.A., 1801 N.
